The first exception is overruled. We cannot take the view that the adjudication made at October Term, 1891, was a judgment of the court for (287) money by virtue of the compromise and without reference to the future execution of the will, and therefore under section 530 of The Code to bear interest from its date. In the case of Brewer v. University,110 N.C. 26, this Court, in speaking of one of the legacies under this very will, uses this language: "When the will of the testatrix was established by the proper orders and judgment of the court, the defendant became entitled to have the fund bequeathed therein to it, not by virtue of any compromise as suggested by the plaintiff, but by virtue of the will."
The second exception is sustained. The rule is that pecuniary legacies bear interest from one year after the death of the testator. Hart v.Williams, 77 N.C. 426; Swann v. Swann, 58 N.C. 297. This makes it unnecessary to look further into the exceptions.
There is error. The judgment below must be reversed, except as to the findings of the indebtedness due to Van B. Moore, executor, and to Lucy C. Henry, respectively, and they are entitled to interest on those sums because the tender was not a sufficient one in law — it was not for all that was due.
Let this be certified to the court below that judgment may be had in accordance with this opinion.
Error. *Page 172 
(288)